UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7645


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY SHERRON JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:09-cr-00066-BO-1; 5:12-cv-00390-BO)


Submitted:   January 23, 2015             Decided:   February 3, 2015


Before SHEDD and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan Dubois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy Sherron Johnson appeals the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion as untimely

filed.         The     district        court      granted       a     certificate      of

appealability on the issue of whether Johnson’s § 2255 motion

was timely filed.           We expanded the certificate of appealability

and directed the parties to file supplemental briefs in light of

Miller   v.    United       States,    735 F.3d 141   (4th    Cir.   2013),   and

Johnson’s     waiver    of     his    right      to    attack   his    conviction     and

sentence in a § 2255 proceeding.                      This appeal was subsequently

placed in abeyance for Whiteside v. United States, __ F.3d __,

2014 WL 7245453 (4th Cir. Dec. 19, 2014) (en banc) (No. 13-

7152).

              On appeal, Johnson argues that his motion was timely

filed under 28 U.S.C. § 2255(f)(4) pursuant to Johnson v. United

States, 544 U.S. 295, 308 (2005), and United States v. Gadsen,

332 F.3d 224 (4th Cir. 2003), or that, in the alternative, he is

entitled      to     equitable        tolling.           Johnson’s     arguments      are

foreclosed by our en banc decision in Whiteside.                        See Whiteside,

__   F.3d     __,    2014 WL 7245453,       at     *3-*6   (holding     new   legal

holdings, other than rulings in the movant’s own case, do not

constitute new “facts” under § 2255(f)(4) and rejecting argument

that United States v. Simmons, 659 F.3d 237 (4th Cir. 2011) (en

banc) provides a basis for equitable tolling).

                                             2
          Accordingly,    we   affirm    the   dismissal   of   Johnson’s

§ 2255 motion as untimely filed.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                   3